
	

 S622 ENR: Animal Drug and Animal Generic Drug User Fee Reauthorization Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and thirteen
		S. 622
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Federal Food, Drug, and
		  Cosmetic Act to reauthorize user fee programs relating to new animal drugs and
		  generic new animal drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Animal Drug and Animal Generic Drug
			 User Fee Reauthorization Act of 2013.
		2.Table of contents; references in
			 Act
			(a)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Table of contents; references in Act.
					TITLE I—Fees relating to animal drugs
					Sec. 101. Short title; finding.
					Sec. 102. Definitions.
					Sec. 103. Authority to assess and use animal drug
				fees.
					Sec. 104. Reauthorization; reporting requirements.
					Sec. 105. Savings clause.
					Sec. 106. Effective date.
					Sec. 107. Sunset dates.
					TITLE II—Fees relating to generic animal drugs
					Sec. 201. Short title; finding.
					Sec. 202. Authority to assess and use generic new animal drug
				fees.
					Sec. 203. Reauthorization; reporting requirements.
					Sec. 204. Savings clause.
					Sec. 205. Effective date.
					Sec. 206. Sunset dates.
				
			(b)References in ActExcept as otherwise specified, amendments
			 made by this Act to a section or other provision of law are amendments to such
			 section or other provision of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.).
			IFees relating to animal drugs
			101.Short title; finding
				(a)Short titleThis title may be cited as the
			 Animal Drug User Fee Amendments of 2013.
				(b)FindingCongress finds that the fees authorized by
			 the amendments made in this title will be dedicated toward expediting the
			 animal drug development process and the review of new and supplemental animal
			 drug applications and investigational animal drug submissions as set forth in
			 the goals identified, for purposes of part 4 of subchapter C of chapter VII of
			 the Federal Food, Drug, and Cosmetic Act, in the letters from the Secretary of
			 Health and Human Services to the Chairman of the Committee on Energy and
			 Commerce of the House of Representatives and the Chairman of the Committee on
			 Health, Education, Labor, and Pensions of the Senate as set forth in the
			 Congressional Record.
				102.DefinitionsSection 739 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–11) is amended to read as follows:
				
					739.DefinitionsFor purposes of this part:
						(1)The term animal drug
				application means an application for approval of any new animal drug
				submitted under section 512(b)(1). Such term does not include either a new
				animal drug application submitted under section 512(b)(2) or a supplemental
				animal drug application.
						(2)The term supplemental animal drug
				application means—
							(A)a request to the Secretary to approve a
				change in an animal drug application which has been approved; or
							(B)a request to the Secretary to approve a
				change to an application approved under section 512(c)(2) for which data with
				respect to safety or effectiveness are required.
							(3)The term animal drug product
				means each specific strength or potency of a particular active ingredient or
				ingredients in final dosage form marketed by a particular manufacturer or
				distributor, which is uniquely identified by the labeler code and product code
				portions of the national drug code, and for which an animal drug application or
				a supplemental animal drug application has been approved.
						(4)The term animal drug
				establishment means a foreign or domestic place of business which is at
				one general physical location consisting of one or more buildings all of which
				are within 5 miles of each other, at which one or more animal drug products are
				manufactured in final dosage form.
						(5)The term investigational animal drug
				submission means—
							(A)the filing of a claim for an
				investigational exemption under section 512(j) for a new animal drug intended
				to be the subject of an animal drug application or a supplemental animal drug
				application; or
							(B)the submission of information for the
				purpose of enabling the Secretary to evaluate the safety or effectiveness of an
				animal drug application or supplemental animal drug application in the event of
				their filing.
							(6)The term animal drug sponsor
				means either an applicant named in an animal drug application that has not been
				withdrawn by the applicant and for which approval has not been withdrawn by the
				Secretary, or a person who has submitted an investigational animal drug
				submission that has not been terminated or otherwise rendered inactive by the
				Secretary.
						(7)The term final dosage form
				means, with respect to an animal drug product, a finished dosage form which is
				approved for administration to an animal without substantial further
				manufacturing. Such term includes animal drug products intended for mixing in
				animal feeds.
						(8)The term process for the review of
				animal drug applications means the following activities of the Secretary
				with respect to the review of animal drug applications, supplemental animal
				drug applications, and investigational animal drug submissions:
							(A)The activities necessary for the review of
				animal drug applications, supplemental animal drug applications, and
				investigational animal drug submissions.
							(B)The issuance of action letters which
				approve animal drug applications or supplemental animal drug applications or
				which set forth in detail the specific deficiencies in animal drug
				applications, supplemental animal drug applications, or investigational animal
				drug submissions and, where appropriate, the actions necessary to place such
				applications, supplements or submissions in condition for approval.
							(C)The inspection of animal drug
				establishments and other facilities undertaken as part of the Secretary’s
				review of pending animal drug applications, supplemental animal drug
				applications, and investigational animal drug submissions.
							(D)Monitoring of research conducted in
				connection with the review of animal drug applications, supplemental animal
				drug applications, and investigational animal drug submissions.
							(E)The development of regulations and policy
				related to the review of animal drug applications, supplemental animal drug
				applications, and investigational animal drug submissions.
							(F)Development of standards for products
				subject to review.
							(G)Meetings between the agency and the animal
				drug sponsor.
							(H)Review of advertising and labeling prior to
				approval of an animal drug application or supplemental animal drug application,
				but not after such application has been approved.
							(9)The term costs of resources allocated
				for the process for the review of animal drug applications means the
				expenses in connection with the process for the review of animal drug
				applications for—
							(A)officers and employees of the Food and Drug
				Administration, contractors of the Food and Drug Administration, advisory
				committees consulted with respect to the review of specific animal drug
				applications, supplemental animal drug applications, or investigational animal
				drug submissions, and costs related to such officers, employees, committees,
				and contractors, including costs for travel, education, and recruitment and
				other personnel activities;
							(B)management of information and the
				acquisition, maintenance, and repair of computer resources;
							(C)leasing, maintenance, renovation, and
				repair of facilities and acquisition, maintenance, and repair of fixtures,
				furniture, scientific equipment, and other necessary materials and supplies;
				and
							(D)collecting fees under section 740 and
				accounting for resources allocated for the review of animal drug applications,
				supplemental animal drug applications, and investigational animal drug
				submissions.
							(10)The term adjustment factor
				applicable to a fiscal year refers to the formula set forth in section 735(8)
				with the base or comparator month being October 2002.
						(11)The term person includes an
				affiliate thereof.
						(12)The term affiliate refers to
				the definition set forth in section
				735(11).
						.
			103.Authority to assess and use animal drug
			 feesSection 740 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–12) is amended to read as
			 follows:
				
					740.Authority to assess and use animal drug
				fees
						(a)Types of feesBeginning in fiscal year 2004, the
				Secretary shall assess and collect fees in accordance with this section as
				follows:
							(1)Animal drug application and supplement
				fee
								(A)In generalEach person that submits, on or after
				September 1, 2003, an animal drug application or a supplemental animal drug
				application shall be subject to a fee as follows:
									(i)A fee established in subsection (c) for an
				animal drug application, except an animal drug application subject to the
				criteria set forth in section 512(d)(4).
									(ii)A fee established in subsection (c), in an
				amount that is equal to 50 percent of the amount of the fee under clause (i),
				for—
										(I)a supplemental animal drug application for
				which safety or effectiveness data are required; and
										(II)an animal drug application subject to the
				criteria set forth in section 512(d)(4).
										(B)PaymentThe fee required by subparagraph (A) shall
				be due upon submission of the animal drug application or supplemental animal
				drug application.
								(C)Exception for previously filed application
				or supplementIf an animal
				drug application or a supplemental animal drug application was submitted by a
				person that paid the fee for such application or supplement, was accepted for
				filing, and was not approved or was withdrawn (without a waiver or refund), the
				submission of an animal drug application or a supplemental animal drug
				application for the same product by the same person (or the person’s licensee,
				assignee, or successor) shall not be subject to a fee under subparagraph
				(A).
								(D)Refund of fee if application refused for
				filingThe Secretary shall
				refund 75 percent of the fee paid under subparagraph (B) for any animal drug
				application or supplemental animal drug application which is refused for
				filing.
								(E)Refund of fee if application
				withdrawnIf an animal drug
				application or a supplemental animal drug application is withdrawn after the
				application or supplement was filed, the Secretary may refund the fee or
				portion of the fee paid under subparagraph (B) if no substantial work was
				performed on the application or supplement after the application or supplement
				was filed. The Secretary shall have the sole discretion to refund the fee under
				this paragraph. A determination by the Secretary concerning a refund under this
				paragraph shall not be reviewable.
								(2)Animal drug product fee
								(A)In generalEach person—
									(i)who is named as the applicant in an animal
				drug application or supplemental animal drug application for an animal drug
				product which has been submitted for listing under section 510; and
									(ii)who, after September 1, 2003, had pending
				before the Secretary an animal drug application or supplemental animal drug
				application,
									shall pay for each such animal
				drug product the annual fee established in subsection (c).(B)Payment; fee due dateSuch fee shall be payable for the fiscal
				year in which the animal drug product is first submitted for listing under
				section 510, or is submitted for relisting under section 510 if the animal drug
				product has been withdrawn from listing and relisted. After such fee is paid
				for that fiscal year, such fee shall be due each subsequent fiscal year that
				the product remains listed, upon the later of—
									(i)the first business day after the date of
				enactment of an appropriations Act providing for the collection and obligation
				of fees for such fiscal year under this section; or
									(ii)January 31 of each year.
									(C)LimitationSuch fee shall be paid only once for each
				animal drug product for a fiscal year in which the fee is payable.
								(3)Animal drug establishment fee
								(A)In generalEach person—
									(i)who owns or operates, directly or through
				an affiliate, an animal drug establishment;
									(ii)who is named as the applicant in an animal
				drug application or supplemental animal drug application for an animal drug
				product which has been submitted for listing under section 510; and
									(iii)who, after September 1, 2003, had pending
				before the Secretary an animal drug application or supplemental animal drug
				application,
									shall be assessed an annual
				establishment fee as established in subsection (c) for each animal drug
				establishment listed in its approved animal drug application as an
				establishment that manufactures the animal drug product named in the
				application.(B)Payment; fee due dateThe annual establishment fee shall be
				assessed in each fiscal year in which the animal drug product named in the
				application is assessed a fee under paragraph (2) unless the animal drug
				establishment listed in the application does not engage in the manufacture of
				the animal drug product during the fiscal year. The fee under this paragraph
				for a fiscal year shall be due upon the later of—
									(i)the first business day after the date of
				enactment of an appropriations Act providing for the collection and obligation
				of fees for such fiscal year under this section; or
									(ii)January 31 of each year.
									(C)Limitation
									(i)In generalAn establishment shall be assessed only one
				fee per fiscal year under this section, subject to clause (ii).
									(ii)Certain manufacturersIf a single establishment manufactures both
				animal drug products and prescription drug products, as defined in section
				735(3), such establishment shall be assessed both the animal drug establishment
				fee and the prescription drug establishment fee, as set forth in section
				736(a)(2), within a single fiscal year.
									(4)Animal drug sponsor fee
								(A)In generalEach person—
									(i)who meets the definition of an animal drug
				sponsor within a fiscal year; and
									(ii)who, after September 1, 2003, had pending
				before the Secretary an animal drug application, a supplemental animal drug
				application, or an investigational animal drug submission,
									shall be assessed an annual
				sponsor fee as established under subsection (c).(B)Payment; fee due dateThe fee under this paragraph for a fiscal
				year shall be due upon the later of—
									(i)the first business day after the date of
				enactment of an appropriations Act providing for the collection and obligation
				of fees for such fiscal year under this section; or
									(ii)January 31 of each year.
									(C)LimitationEach animal drug sponsor shall pay only one
				such fee each fiscal year.
								(b)Fee revenue amounts
							(1)In generalSubject to subsections (c), (d), (f), and
				(g)—
								(A)for fiscal year 2014, the fees required
				under subsection (a) shall be established to generate a total revenue amount of
				$23,600,000; and
								(B)for each of fiscal years 2015 through 2018,
				the fees required under subsection (a) shall be established to generate a total
				revenue amount of $21,600,000.
								(2)Types of feesOf the total revenue amount determined for
				a fiscal year under paragraph (1)—
								(A)20 percent shall be derived from fees under
				subsection (a)(1) (relating to animal drug applications and
				supplements);
								(B)27 percent shall be derived from fees under
				subsection (a)(2) (relating to animal drug products);
								(C)26 percent shall be derived from fees under
				subsection (a)(3) (relating to animal drug establishments); and
								(D)27 percent shall be derived from fees under
				subsection (a)(4) (relating to animal drug sponsors).
								(c)Annual fee setting; adjustments
							(1)Annual fee settingThe Secretary shall establish, 60 days
				before the start of each fiscal year beginning after September 30, 2003, for
				that fiscal year, animal drug application fees, supplemental animal drug
				application fees, animal drug sponsor fees, animal drug establishment fees, and
				animal drug product fees based on the revenue amounts established under
				subsection (b) and the adjustments provided under this subsection.
							(2)Inflation adjustmentFor fiscal year 2015 and subsequent fiscal
				years, the revenue amounts established in subsection (b) shall be adjusted by
				the Secretary by notice, published in the Federal Register, for a fiscal year,
				by an amount equal to the sum of—
								(A)one;
								(B)the average annual percent change in the
				cost, per full-time equivalent position of the Food and Drug Administration, of
				all personnel compensation and benefits paid with respect to such positions for
				the first 3 of the preceding 4 fiscal years for which data are available,
				multiplied by the average proportion of personnel compensation and benefits
				costs to total Food and Drug Administration costs for the first 3 years of the
				preceding 4 fiscal years for which data are available; and
								(C)the average annual percent change that
				occurred in the Consumer Price Index for urban consumers (Washington-Baltimore,
				DC–MD–VA–WV; not seasonally adjusted; all items less food and energy; annual
				index) for the first 3 years of the preceding 4 years for which data are
				available multiplied by the average proportion of all costs other than
				personnel compensation and benefits costs to total Food and Drug Administration
				costs for the first 3 years of the preceding 4 fiscal years for which data are
				available.
								The adjustment made each fiscal year
				under this paragraph shall be added on a compounded basis to the sum of all
				adjustments made each fiscal year after fiscal year 2014 under this
				paragraph.(3)Workload adjustmentFor fiscal year 2015 and subsequent fiscal
				years, after the revenue amounts established in subsection (b) are adjusted for
				inflation in accordance with paragraph (2), the revenue amounts shall be
				further adjusted for such fiscal year to reflect changes in the workload of the
				Secretary for the process for the review of animal drug applications. With
				respect to such adjustment—
								(A)such adjustment shall be determined by the
				Secretary based on a weighted average of the change in the total number of
				animal drug applications, supplemental animal drug applications for which data
				with respect to safety or effectiveness are required, manufacturing
				supplemental animal drug applications, investigational animal drug study
				submissions, and investigational animal drug protocol submissions submitted to
				the Secretary;
								(B)the Secretary shall publish in the Federal
				Register the fees resulting from such adjustment and the supporting
				methodologies; and
								(C)under no circumstances shall such
				adjustment result in fee revenues for a fiscal year that are less than the fee
				revenues for that fiscal year established in subsection (b), as adjusted for
				inflation under paragraph (2).
								(4)Final year adjustmentFor fiscal year 2018, the Secretary may, in
				addition to other adjustments under this subsection, further increase the fees
				under this section, if such an adjustment is necessary, to provide for up to 3
				months of operating reserves of carryover user fees for the process for the
				review of animal drug applications for the first 3 months of fiscal year 2019.
				If the Food and Drug Administration has carryover balances for the process for
				the review of animal drug applications in excess of 3 months of such operating
				reserves, then this adjustment will not be made. If this adjustment is
				necessary, then the rationale for the amount of the increase shall be contained
				in the annual notice setting fees for fiscal year 2018.
							(5)LimitThe total amount of fees charged, as
				adjusted under this subsection, for a fiscal year may not exceed the total
				costs for such fiscal year for the resources allocated for the process for the
				review of animal drug applications.
							(d)Fee waiver or reduction
							(1)In generalThe Secretary shall grant a waiver from or
				a reduction of one or more fees assessed under subsection (a) where the
				Secretary finds that—
								(A)the assessment of the fee would present a
				significant barrier to innovation because of limited resources available to
				such person or other circumstances;
								(B)the fees to be paid by such person will
				exceed the anticipated present and future costs incurred by the Secretary in
				conducting the process for the review of animal drug applications for such
				person;
								(C)the animal drug application or supplemental
				animal drug application is intended solely to provide for use of the animal
				drug in—
									(i)a Type B medicated feed (as defined in
				section 558.3(b)(3) of title 21, Code of Federal Regulations (or any successor
				regulation)) intended for use in the manufacture of Type C free-choice
				medicated feeds; or
									(ii)a Type C free-choice medicated feed (as
				defined in section 558.3(b)(4) of title 21, Code of Federal Regulations (or any
				successor regulation));
									(D)the animal drug application or supplemental
				animal drug application is intended solely to provide for a minor use or minor
				species indication; or
								(E)the sponsor involved is a small business
				submitting its first animal drug application to the Secretary for
				review.
								(2)Use of standard costsIn making the finding in paragraph (1)(B),
				the Secretary may use standard costs.
							(3)Rules for small businesses
								(A)DefinitionIn paragraph (1)(E), the term small
				business means an entity that has fewer than 500 employees, including
				employees of affiliates.
								(B)Waiver of application feeThe Secretary shall waive under paragraph
				(1)(E) the application fee for the first animal drug application that a small
				business or its affiliate submits to the Secretary for review. After a small
				business or its affiliate is granted such a waiver, the small business or its
				affiliate shall pay application fees for all subsequent animal drug
				applications and supplemental animal drug applications for which safety or
				effectiveness data are required in the same manner as an entity that does not
				qualify as a small business.
								(C)CertificationThe Secretary shall require any person who
				applies for a waiver under paragraph (1)(E) to certify their qualification for
				the waiver. The Secretary shall periodically publish in the Federal Register a
				list of persons making such certifications.
								(e)Effect of failure To pay feesAn animal drug application or supplemental
				animal drug application submitted by a person subject to fees under subsection
				(a) shall be considered incomplete and shall not be accepted for filing by the
				Secretary until all fees owed by such person have been paid. An investigational
				animal drug submission under section 739(5)(B) that is submitted by a person
				subject to fees under subsection (a) shall be considered incomplete and shall
				not be accepted for review by the Secretary until all fees owed by such person
				have been paid. The Secretary may discontinue review of any animal drug
				application, supplemental animal drug application or investigational animal
				drug submission from a person if such person has not submitted for payment all
				fees owed under this section by 30 days after the date upon which they are
				due.
						(f)Assessment of fees
							(1)LimitationFees may not be assessed under subsection
				(a) for a fiscal year beginning after fiscal year 2003 unless appropriations
				for salaries and expenses of the Food and Drug Administration for such fiscal
				year (excluding the amount of fees appropriated for such fiscal year) are equal
				to or greater than the amount of appropriations for the salaries and expenses
				of the Food and Drug Administration for the fiscal year 2003 (excluding the
				amount of fees appropriated for such fiscal year) multiplied by the adjustment
				factor applicable to the fiscal year involved.
							(2)AuthorityIf the Secretary does not assess fees under
				subsection (a) during any portion of a fiscal year because of paragraph (1) and
				if at a later date in such fiscal year the Secretary may assess such fees, the
				Secretary may assess and collect such fees, without any modification in the
				rate, for animal drug applications, supplemental animal drug applications,
				investigational animal drug submissions, animal drug sponsors, animal drug
				establishments and animal drug products at any time in such fiscal year
				notwithstanding the provisions of subsection (a) relating to the date fees are
				to be paid.
							(g)Crediting and availability of fees
							(1)In generalSubject to paragraph (2)(C), fees
				authorized under subsection (a) shall be collected and available for obligation
				only to the extent and in the amount provided in advance in appropriations
				Acts. Such fees are authorized to be appropriated to remain available until
				expended. Such sums as may be necessary may be transferred from the Food and
				Drug Administration salaries and expenses appropriation account without fiscal
				year limitation to such appropriation account for salary and expenses with such
				fiscal year limitation. The sums transferred shall be available solely for the
				process for the review of animal drug applications.
							(2)Collections and appropriation acts
								(A)In generalThe fees authorized by this section—
									(i)subject to subparagraph (C), shall be
				collected and available in each fiscal year in an amount not to exceed the
				amount specified in appropriation Acts, or otherwise made available for
				obligation for such fiscal year, and
									(ii)shall be available to defray increases in
				the costs of the resources allocated for the process for the review of animal
				drug applications (including increases in such costs for an additional number
				of full-time equivalent positions in the Department of Health and Human
				Services to be engaged in such process) over such costs, excluding costs paid
				from fees collected under this section, for fiscal year 2003 multiplied by the
				adjustment factor.
									(B)ComplianceThe Secretary shall be considered to have
				met the requirements of subparagraph (A)(ii) in any fiscal year if the costs
				funded by appropriations and allocated for the process for the review of animal
				drug applications—
									(i)are not more than 3 percent below the level
				specified in subparagraph (A)(ii); or
									(ii)(I)are more than 3 percent below the level
				specified in subparagraph (A)(ii), and fees assessed for the fiscal year
				following the subsequent fiscal year are decreased by the amount in excess of 3
				percent by which such costs fell below the level specified in subparagraph
				(A)(ii); and
										(II)such costs are not more than 5 percent
				below the level specified in subparagraph (A)(ii).
										(C)Provision for early paymentsPayment of fees authorized under this
				section for a fiscal year, prior to the due date for such fees, may be accepted
				by the Secretary in accordance with authority provided in advance in a prior
				year appropriations Act.
								(3)Authorization of
				appropriationsFor each of
				the fiscal years 2014 through 2018, there is authorized to be appropriated for
				fees under this section an amount equal to the total revenue amount determined
				under subsection (b) for the fiscal year, as adjusted or otherwise affected
				under subsection (c) and paragraph (4).
							(4)Offset of overcollections; recovery of
				collection shortfalls
								(A)Offset of overcollectionsIf the sum of the cumulative amount of fees
				collected under this section for fiscal years 2014 through 2016 and the amount
				of fees estimated to be collected under this section for fiscal year 2017
				(including any increased fee collections attributable to subparagraph (B)),
				exceeds the cumulative amount appropriated pursuant to paragraph (3) for the
				fiscal years 2014 through 2017, the excess amount shall be credited to the
				appropriation account of the Food and Drug Administration as provided in
				paragraph (1), and shall be subtracted from the amount of fees that would
				otherwise be authorized to be collected under this section pursuant to
				appropriation Acts for fiscal year 2018.
								(B)Recovery of collection shortfalls
									(i)Fiscal year 2016For fiscal year 2016, the amount of fees
				otherwise authorized to be collected under this section shall be increased by
				the amount, if any, by which the amount collected under this section and
				appropriated for fiscal year 2014 falls below the amount of fees authorized for
				fiscal year 2014 under paragraph (3).
									(ii)Fiscal year 2017For fiscal year 2017, the amount of fees
				otherwise authorized to be collected under this section shall be increased by
				the amount, if any, by which the amount collected under this section and
				appropriated for fiscal year 2015 falls below the amount of fees authorized for
				fiscal year 2015 under paragraph (3).
									(iii)Fiscal year 2018For fiscal year 2018, the amount of fees
				otherwise authorized to be collected under this section (including any
				reduction in the authorized amount under subparagraph (A)), shall be increased
				by the cumulative amount, if any, by which the amount collected under this
				section and appropriated for fiscal years 2016 and 2017 (including estimated
				collections for fiscal year 2017) falls below the cumulative amount of fees
				authorized under paragraph (3) for fiscal years 2016 and 2017.
									(h)Collection of unpaid feesIn any case where the Secretary does not
				receive payment of a fee assessed under subsection (a) within 30 days after it
				is due, such fee shall be treated as a claim of the United States Government
				subject to subchapter II of chapter 37 of title 31, United States Code.
						(i)Written requests for waivers, reductions,
				and refundsTo qualify for
				consideration for a waiver or reduction under subsection (d), or for a refund
				of any fee collected in accordance with subsection (a), a person shall submit
				to the Secretary a written request for such waiver, reduction, or refund not
				later than 180 days after such fee is due.
						(j)ConstructionThis section may not be construed to
				require that the number of full-time equivalent positions in the Department of
				Health and Human Services, for officers, employees, and advisory committees not
				engaged in the process of the review of animal drug applications, be reduced to
				offset the number of officers, employees, and advisory committees so
				engaged.
						(k)Abbreviated new animal drug
				applicationsThe Secretary
				shall—
							(1)to the extent practicable, segregate the
				review of abbreviated new animal drug applications from the process for the
				review of animal drug applications; and
							(2)adopt other administrative procedures to
				ensure that review times of abbreviated new animal drug applications do not
				increase from their current level due to activities under the user fee
				program.
							.
			104.Reauthorization; reporting
			 requirementsSection 740A of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–13) is amended to read
			 as follows:
				
					740A.Reauthorization; reporting
				requirements
						(a)Performance reportBeginning with fiscal year 2014, not later
				than 120 days after the end of each fiscal year during which fees are collected
				under this part, the Secretary shall prepare and submit to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives a report concerning the
				progress of the Food and Drug Administration in achieving the goals identified
				in the letters described in section 101(b) of the Animal Drug User Fee
				Amendments of 2013 toward expediting the animal drug development process and
				the review of the new and supplemental animal drug applications and
				investigational animal drug submissions during such fiscal year, the future
				plans of the Food and Drug Administration for meeting the goals, the review
				times for abbreviated new animal drug applications, and the administrative
				procedures adopted by the Food and Drug Administration to ensure that review
				times for abbreviated new animal drug applications are not increased from their
				current level due to activities under the user fee program.
						(b)Fiscal reportBeginning with fiscal year 2014, not later
				than 120 days after the end of each fiscal year during which fees are collected
				under this part, the Secretary shall prepare and submit to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives a report on the
				implementation of the authority for such fees during such fiscal year and the
				use, by the Food and Drug Administration, of the fees collected during such
				fiscal year for which the report is made.
						(c)Public availabilityThe Secretary shall make the reports
				required under subsections (a) and (b) available to the public on the Internet
				Web site of the Food and Drug Administration.
						(d)Reauthorization
							(1)ConsultationIn developing recommendations to present to
				the Congress with respect to the goals, and plans for meeting the goals, for
				the process for the review of animal drug applications for the first 5 fiscal
				years after fiscal year 2018, and for the reauthorization of this part for such
				fiscal years, the Secretary shall consult with—
								(A)the Committee on Health, Education, Labor,
				and Pensions of the Senate;
								(B)the Committee on Energy and Commerce of the
				House of Representatives;
								(C)scientific and academic experts;
								(D)veterinary professionals;
								(E)representatives of patient and consumer
				advocacy groups; and
								(F)the regulated industry.
								(2)Prior public inputPrior to beginning negotiations with the
				regulated industry on the reauthorization of this part, the Secretary
				shall—
								(A)publish a notice in the Federal Register
				requesting public input on the reauthorization;
								(B)hold a public meeting at which the public
				may present its views on the reauthorization, including specific suggestions
				for changes to the goals referred to in subsection (a);
								(C)provide a period of 30 days after the
				public meeting to obtain written comments from the public suggesting changes to
				this part; and
								(D)publish the comments on the Food and Drug
				Administration’s Internet Web site.
								(3)Periodic consultationNot less frequently than once every 4
				months during negotiations with the regulated industry, the Secretary shall
				hold discussions with representatives of veterinary, patient, and consumer
				advocacy groups to continue discussions of their views on the reauthorization
				and their suggestions for changes to this part as expressed under paragraph
				(2).
							(4)Public review of
				recommendationsAfter
				negotiations with the regulated industry, the Secretary shall—
								(A)present the recommendations developed under
				paragraph (1) to the Congressional committees specified in such
				paragraph;
								(B)publish such recommendations in the Federal
				Register;
								(C)provide for a period of 30 days for the
				public to provide written comments on such recommendations;
								(D)hold a meeting at which the public may
				present its views on such recommendations; and
								(E)after consideration of such public views
				and comments, revise such recommendations as necessary.
								(5)Transmittal of
				recommendationsNot later
				than January 15, 2018, the Secretary shall transmit to Congress the revised
				recommendations under paragraph (4) a summary of the views and comments
				received under such paragraph, and any changes made to the recommendations in
				response to such views and comments.
							(6)Minutes of negotiation meetings
								(A)Public availabilityBefore presenting the recommendations
				developed under paragraphs (1) through (5) to Congress, the Secretary shall
				make publicly available, on the Internet Web site of the Food and Drug
				Administration, minutes of all negotiation meetings conducted under this
				subsection between the Food and Drug Administration and the regulated
				industry.
								(B)ContentThe minutes described under subparagraph
				(A) shall summarize any substantive proposal made by any party to the
				negotiations as well as significant controversies or differences of opinion
				during the negotiations and their
				resolution.
								.
			105.Savings
			 clauseNotwithstanding the
			 amendments made by this title, part 4 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–11 et seq.), as in effect
			 on the day before the date of the enactment of this title, shall continue to be
			 in effect with respect to animal drug applications and supplemental animal drug
			 applications (as defined in such part as of such day) that on or after October
			 1, 2008, but before October 1, 2013, were accepted by the Food and Drug
			 Administration for filing with respect to assessing and collecting any fee
			 required by such part for a fiscal year prior to fiscal year 2014.
			106.Effective
			 dateThe amendments made by
			 this title shall take effect on October 1, 2013, or the date of enactment of
			 this Act, whichever is later, except that fees under part 4 of subchapter C of
			 chapter VII of the Federal Food, Drug, and Cosmetic Act, as amended by this
			 title, shall be assessed for all animal drug applications and supplemental
			 animal drug applications received on or after October 1, 2013, regardless of
			 the date of the enactment of this Act.
			107.Sunset dates
				(a)AuthorizationSection 740 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–12) shall cease to be effective October 1,
			 2018.
				(b)Reporting requirementsSection 740A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–13) shall cease to be effective January 31,
			 2019.
				(c)Previous sunset provision
					(1)In generalSection 108 of the Animal Drug User Fee
			 Amendments of 2008 (Public Law 110–316) is repealed.
					(2)Conforming amendmentThe Animal Drug User Fee Amendments of 2008
			 (Public Law 110–316) is amended in the table of contents in section 1, by
			 striking the item relating to section 108.
					(d)Technical clarificationEffective November 18, 2003, section 5 of
			 the Animal Drug User Fee Act of 2003 (Public Law 108–130) is repealed.
				IIFees relating to generic animal
			 drugs
			201.Short title; finding
				(a)Short titleThis title may be cited as the
			 Animal Generic Drug User Fee Amendments of 2013.
				(b)FindingThe fees authorized by this title will be
			 dedicated toward expediting the generic new animal drug development process and
			 the review of abbreviated applications for generic new animal drugs,
			 supplemental abbreviated applications for generic new animal drugs, and
			 investigational submissions for generic new animal drugs as set forth in the
			 goals identified in the letters from the Secretary of Health and Human Services
			 to the Chairman of the Committee on Energy and Commerce of the House of
			 Representatives and the Chairman of the Committee on Health, Education, Labor,
			 and Pensions of the Senate as set forth in the Congressional Record.
				202.Authority to assess and use generic new
			 animal drug feesSection 741
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–21) is amended to
			 read as follows:
				
					741.Authority to assess and use generic new
				animal drug fees
						(a)Types of feesBeginning with respect to fiscal year 2009,
				the Secretary shall assess and collect fees in accordance with this section as
				follows:
							(1)Abbreviated application fee
								(A)In generalEach person that submits, on or after July
				1, 2008, an abbreviated application for a generic new animal drug shall be
				subject to a fee as established in subsection (c) for such an
				application.
								(B)PaymentThe fee required by subparagraph (A) shall
				be due upon submission of the abbreviated application.
								(C)Exceptions
									(i)Previously filed applicationIf an abbreviated application was submitted
				by a person that paid the fee for such application, was accepted for filing,
				and was not approved or was withdrawn (without a waiver or refund), the
				submission of an abbreviated application for the same product by the same
				person (or the person’s licensee, assignee, or successor) shall not be subject
				to a fee under subparagraph (A).
									(ii)Certain abbreviated applications involving
				combination animal drugsAn
				abbreviated application which is subject to the criteria in section 512(d)(4)
				and submitted on or after October 1, 2013 shall be subject to a fee equal to 50
				percent of the amount of the abbreviated application fee established in
				subsection (c).
									(D)Refund of fee if application refused for
				filingThe Secretary shall
				refund 75 percent of the fee paid under subparagraph (B) for any abbreviated
				application which is refused for filing.
								(E)Refund of fee if application
				withdrawnIf an abbreviated
				application is withdrawn after the application was filed, the Secretary may
				refund the fee or portion of the fee paid under subparagraph (B) if no
				substantial work was performed on the application after the application was
				filed. The Secretary shall have the sole discretion to refund the fee under
				this subparagraph. A determination by the Secretary concerning a refund under
				this subparagraph shall not be reviewable.
								(2)Generic new animal drug product
				fee
								(A)In generalEach person—
									(i)who is named as the applicant in an
				abbreviated application or supplemental abbreviated application for a generic
				new animal drug product which has been submitted for listing under section 510;
				and
									(ii)who, after September 1, 2008, had pending
				before the Secretary an abbreviated application or supplemental abbreviated
				application,
									shall pay for each such generic
				new animal drug product the annual fee established in subsection (c).(B)Payment; fee due dateSuch fee shall be payable for the fiscal
				year in which the generic new animal drug product is first submitted for
				listing under section 510, or is submitted for relisting under section 510 if
				the generic new animal drug product has been withdrawn from listing and
				relisted. After such fee is paid for that fiscal year, such fee shall be due
				each subsequent fiscal year that the product remains listed, upon the later
				of—
									(i)the first business day after the date of
				enactment of an appropriations Act providing for the collection and obligation
				of fees for such fiscal year under this section; or
									(ii)January 31 of each year.
									(C)LimitationSuch fee shall be paid only once for each
				generic new animal drug product for a fiscal year in which the fee is
				payable.
								(3)Generic new animal drug sponsor
				fee
								(A)In generalEach person—
									(i)who meets the definition of a generic new
				animal drug sponsor within a fiscal year; and
									(ii)who, after September 1, 2008, had pending
				before the Secretary an abbreviated application, a supplemental abbreviated
				application, or an investigational submission,
									shall be assessed an annual
				generic new animal drug sponsor fee as established under subsection (c).(B)Payment; fee due dateSuch fee shall be due each fiscal year upon
				the later of—
									(i)the first business day after the date of
				enactment of an appropriations Act providing for the collection and obligation
				of fees for such fiscal year under this section; or
									(ii)January 31 of each year.
									(C)Amount of feeEach generic new animal drug sponsor shall
				pay only 1 such fee each fiscal year, as follows:
									(i)100 percent of the amount of the generic
				new animal drug sponsor fee published for that fiscal year under subsection (c)
				for an applicant with more than 6 approved abbreviated applications.
									(ii)75 percent of the amount of the generic new
				animal drug sponsor fee published for that fiscal year under subsection (c) for
				an applicant with more than 1 and fewer than 7 approved abbreviated
				applications.
									(iii)50 percent of the amount of the generic new
				animal drug sponsor fee published for that fiscal year under subsection (c) for
				an applicant with 1 or fewer approved abbreviated applications.
									(b)Fee amountsSubject to subsections (c), (d), (f), and
				(g), the fees required under subsection (a) shall be established to generate
				fee revenue amounts as follows:
							(1)Total fee revenues for application
				feesThe total fee revenues
				to be collected in abbreviated application fees under subsection (a)(1) shall
				be $1,832,000 for fiscal year 2014, $1,736,000 for fiscal year 2015, $1,857,000
				for fiscal year 2016, $1,984,000 for fiscal year 2017, and $2,117,000 for
				fiscal year 2018.
							(2)Total fee revenues for product
				feesThe total fee revenues
				to be collected in generic new animal drug product fees under subsection (a)(2)
				shall be $2,748,000 for fiscal year 2014, $2,604,000 for fiscal year 2015,
				$2,786,000 for fiscal year 2016, $2,976,000 for fiscal year 2017, and
				$3,175,000 for fiscal year 2018.
							(3)Total fee revenues for sponsor
				feesThe total fee revenues
				to be collected in generic new animal drug sponsor fees under subsection (a)(3)
				shall be $2,748,000 for fiscal year 2014, $2,604,000 for fiscal year 2015,
				$2,786,000 for fiscal year 2016, $2,976,000 for fiscal year 2017, and
				$3,175,000 for fiscal year 2018.
							(c)Annual fee setting; adjustments
							(1)Annual fee settingThe Secretary shall establish, 60 days
				before the start of each fiscal year beginning after September 30, 2008, for
				that fiscal year, abbreviated application fees, generic new animal drug sponsor
				fees, and generic new animal drug product fees, based on the revenue amounts
				established under subsection (b) and the adjustments provided under this
				subsection.
							(2)Workload adjustmentThe fee revenues shall be adjusted each
				fiscal year after fiscal year 2014 to reflect changes in review workload. With
				respect to such adjustment:
								(A)This adjustment shall be determined by the
				Secretary based on a weighted average of the change in the total number of
				abbreviated applications for generic new animal drugs, manufacturing
				supplemental abbreviated applications for generic new animal drugs,
				investigational generic new animal drug study submissions, and investigational
				generic new animal drug protocol submissions submitted to the Secretary. The
				Secretary shall publish in the Federal Register the fees resulting from this
				adjustment and the supporting methodologies.
								(B)Under no circumstances shall this workload
				adjustment result in fee revenues for a fiscal year that are less than the fee
				revenues for that fiscal year established in subsection (b).
								(3)Final year adjustmentFor fiscal year 2018, the Secretary may, in
				addition to other adjustments under this subsection, further increase the fees
				under this section, if such an adjustment is necessary, to provide for up to 3
				months of operating reserves of carryover user fees for the process for the
				review of abbreviated applications for generic new animal drugs for the first 3
				months of fiscal year 2019. If the Food and Drug Administration has carryover
				balances for the process for the review of abbreviated applications for generic
				new animal drugs in excess of 3 months of such operating reserves, then this
				adjustment shall not be made. If this adjustment is necessary, then the
				rationale for the amount of the increase shall be contained in the annual
				notice setting fees for fiscal year 2018.
							(4)LimitThe total amount of fees charged, as
				adjusted under this subsection, for a fiscal year may not exceed the total
				costs for such fiscal year for the resources allocated for the process for the
				review of abbreviated applications for generic new animal drugs.
							(d)Fee waiver or reductionThe Secretary shall grant a waiver from or
				a reduction of 1 or more fees assessed under subsection (a) where the Secretary
				finds that the generic new animal drug is intended solely to provide for a
				minor use or minor species indication.
						(e)Effect of failure To pay feesAn abbreviated application for a generic
				new animal drug submitted by a person subject to fees under subsection (a)
				shall be considered incomplete and shall not be accepted for filing by the
				Secretary until all fees owed by such person have been paid. An investigational
				submission for a generic new animal drug that is submitted by a person subject
				to fees under subsection (a) shall be considered incomplete and shall not be
				accepted for review by the Secretary until all fees owed by such person have
				been paid. The Secretary may discontinue review of any abbreviated application
				for a generic new animal drug, supplemental abbreviated application for a
				generic new animal drug, or investigational submission for a generic new animal
				drug from a person if such person has not submitted for payment all fees owed
				under this section by 30 days after the date upon which they are due.
						(f)Assessment of fees
							(1)LimitationFees may not be assessed under subsection
				(a) for a fiscal year beginning after fiscal year 2008 unless appropriations
				for salaries and expenses of the Food and Drug Administration for such fiscal
				year (excluding the amount of fees appropriated for such fiscal year) are equal
				to or greater than the amount of appropriations for the salaries and expenses
				of the Food and Drug Administration for the fiscal year 2003 (excluding the
				amount of fees appropriated for such fiscal year) multiplied by the adjustment
				factor applicable to the fiscal year involved.
							(2)AuthorityIf the Secretary does not assess fees under
				subsection (a) during any portion of a fiscal year because of paragraph (1) and
				if at a later date in such fiscal year the Secretary may assess such fees, the
				Secretary may assess and collect such fees, without any modification in the
				rate, for abbreviated applications, generic new animal drug sponsors, and
				generic new animal drug products at any time in such fiscal year
				notwithstanding the provisions of subsection (a) relating to the date fees are
				to be paid.
							(g)Crediting and availability of fees
							(1)In generalSubject to paragraph (2)(C), fees
				authorized under subsection (a) shall be collected and available for obligation
				only to the extent and in the amount provided in advance in appropriations
				Acts. Such fees are authorized to be appropriated to remain available until
				expended. Such sums as may be necessary may be transferred from the Food and
				Drug Administration salaries and expenses appropriation account without fiscal
				year limitation to such appropriation account for salary and expenses with such
				fiscal year limitation. The sums transferred shall be available solely for the
				process for the review of abbreviated applications for generic new animal
				drugs.
							(2)Collections and appropriation acts
								(A)In generalThe fees authorized by this section—
									(i)subject to subparagraph (C), shall be
				collected and available in each fiscal year in an amount not to exceed the
				amount specified in appropriation Acts, or otherwise made available for
				obligation for such fiscal year; and
									(ii)shall be available to defray increases in
				the costs of the resources allocated for the process for the review of
				abbreviated applications for generic new animal drugs (including increases in
				such costs for an additional number of full-time equivalent positions in the
				Department of Health and Human Services to be engaged in such process) over
				such costs, excluding costs paid from fees collected under this section, for
				fiscal year 2008 multiplied by the adjustment factor.
									(B)ComplianceThe Secretary shall be considered to have
				met the requirements of subparagraph (A)(ii) in any fiscal year if the costs
				funded by appropriations and allocated for the process for the review of
				abbreviated applications for generic new animal drugs—
									(i)are not more than 3 percent below the level
				specified in subparagraph (A)(ii); or
									(ii)(I)are more than 3 percent below the level
				specified in subparagraph (A)(ii), and fees assessed for the fiscal year
				following the subsequent fiscal year are decreased by the amount in excess of 3
				percent by which such costs fell below the level specified in subparagraph
				(A)(ii); and
										(II)such costs are not more than 5 percent
				below the level specified in subparagraph (A)(ii).
										(C)Provision for early paymentsPayment of fees authorized under this
				section for a fiscal year, prior to the due date for such fees, may be accepted
				by the Secretary in accordance with authority provided in advance in a prior
				year appropriations Act.
								(3)Authorization of
				appropriationsThere are
				authorized to be appropriated for fees under this section—
								(A)$7,328,000 for fiscal year 2014;
								(B)$6,944,000 for fiscal year 2015;
								(C)$7,429,000 for fiscal year 2016;
								(D)$7,936,000 for fiscal year 2017; and
								(E)$8,467,000 for fiscal year 2018;
								as adjusted to reflect adjustments in
				the total fee revenues made under this section and changes in the total amounts
				collected by abbreviated application fees, generic new animal drug sponsor
				fees, and generic new animal drug product fees.(4)OffsetIf the sum of the cumulative amount of fees
				collected under this section for the fiscal years 2014 through 2016 and the
				amount of fees estimated to be collected under this section for fiscal year
				2017 exceeds the cumulative amount appropriated under paragraph (3) for the
				fiscal years 2014 through 2017, the excess amount shall be credited to the
				appropriation account of the Food and Drug Administration as provided in
				paragraph (1), and shall be subtracted from the amount of fees that would
				otherwise be authorized to be collected under this section pursuant to
				appropriation Acts for fiscal year 2018.
							(h)Collection of unpaid feesIn any case where the Secretary does not
				receive payment of a fee assessed under subsection (a) within 30 days after it
				is due, such fee shall be treated as a claim of the United States Government
				subject to subchapter II of chapter 37 of title 31, United States Code.
						(i)Written requests for waivers, reductions,
				and refundsTo qualify for
				consideration for a waiver or reduction under subsection (d), or for a refund
				of any fee collected in accordance with subsection (a), a person shall submit
				to the Secretary a written request for such waiver, reduction, or refund not
				later than 180 days after such fee is due.
						(j)ConstructionThis section may not be construed to
				require that the number of full-time equivalent positions in the Department of
				Health and Human Services, for officers, employees, and advisory committees not
				engaged in the process of the review of abbreviated applications for generic
				new animal drugs, be reduced to offset the number of officers, employees, and
				advisory committees so engaged.
						(k)DefinitionsIn this section and section 742:
							(1)Abbreviated application for a generic new
				animal drugThe terms
				abbreviated application for a generic new animal drug and
				abbreviated application mean an abbreviated application for the
				approval of any generic new animal drug submitted under section 512(b)(2). Such
				term does not include a supplemental abbreviated application for a generic new
				animal drug.
							(2)Adjustment factorThe term adjustment factor
				applicable to a fiscal year is the Consumer Price Index for all urban consumers
				(all items; United States city average) for October of the preceding fiscal
				year divided by—
								(A)for purposes of subsection (f)(1), such
				Index for October 2002; and
								(B)for purposes of subsection (g)(2)(A)(ii),
				such Index for October 2007.
								(3)Costs of resources allocated for the
				process for the review of abbreviated applications for generic new animal
				drugsThe term costs of
				resources allocated for the process for the review of abbreviated applications
				for generic new animal drugs means the expenses in connection with the
				process for the review of abbreviated applications for generic new animal drugs
				for—
								(A)officers and employees of the Food and Drug
				Administration, contractors of the Food and Drug Administration, advisory
				committees consulted with respect to the review of specific abbreviated
				applications, supplemental abbreviated applications, or investigational
				submissions, and costs related to such officers, employees, committees, and
				contractors, including costs for travel, education, and recruitment and other
				personnel activities;
								(B)management of information, and the
				acquisition, maintenance, and repair of computer resources;
								(C)leasing, maintenance, renovation, and
				repair of facilities and acquisition, maintenance, and repair of fixtures,
				furniture, scientific equipment, and other necessary materials and supplies;
				and
								(D)collecting fees under this section and
				accounting for resources allocated for the review of abbreviated applications,
				supplemental abbreviated applications, and investigational submissions.
								(4)Final dosage formThe term final dosage form
				means, with respect to a generic new animal drug product, a finished dosage
				form which is approved for administration to an animal without substantial
				further manufacturing. Such term includes generic new animal drug products
				intended for mixing in animal feeds.
							(5)Generic new animal drugThe term generic new animal
				drug means a new animal drug that is the subject of an abbreviated
				application.
							(6)Generic new animal drug
				productThe term
				generic new animal drug product means each specific strength or
				potency of a particular active ingredient or ingredients in final dosage form
				marketed by a particular manufacturer or distributor, which is uniquely
				identified by the labeler code and product code portions of the national drug
				code, and for which an abbreviated application for a generic new animal drug or
				a supplemental abbreviated application has been approved.
							(7)Generic new animal drug
				sponsorThe term
				generic new animal drug sponsor means either an applicant named in
				an abbreviated application for a generic new animal drug that has not been
				withdrawn by the applicant and for which approval has not been withdrawn by the
				Secretary, or a person who has submitted an investigational submission for a
				generic new animal drug that has not been terminated or otherwise rendered
				inactive by the Secretary.
							(8)Investigational submission for a generic
				new animal drugThe terms
				investigational submission for a generic new animal drug and
				investigational submission mean—
								(A)the filing of a claim for an
				investigational exemption under section 512(j) for a generic new animal drug
				intended to be the subject of an abbreviated application or a supplemental
				abbreviated application; or
								(B)the submission of information for the
				purpose of enabling the Secretary to evaluate the safety or effectiveness of a
				generic new animal drug in the event of the filing of an abbreviated
				application or supplemental abbreviated application for such drug.
								(9)PersonThe term person includes an
				affiliate thereof (as such term is defined in section 735(11)).
							(10)Process for the review of abbreviated
				applications for generic new animal drugsThe term process for the review of
				abbreviated applications for generic new animal drugs means the
				following activities of the Secretary with respect to the review of abbreviated
				applications, supplemental abbreviated applications, and investigational
				submissions:
								(A)The activities necessary for the review of
				abbreviated applications, supplemental abbreviated applications, and
				investigational submissions.
								(B)The issuance of action letters which
				approve abbreviated applications or supplemental abbreviated applications or
				which set forth in detail the specific deficiencies in abbreviated
				applications, supplemental abbreviated applications, or investigational
				submissions and, where appropriate, the actions necessary to place such
				applications, supplemental applications, or submissions in condition for
				approval.
								(C)The inspection of generic new animal drug
				establishments and other facilities undertaken as part of the Secretary’s
				review of pending abbreviated applications, supplemental abbreviated
				applications, and investigational submissions.
								(D)Monitoring of research conducted in
				connection with the review of abbreviated applications, supplemental
				abbreviated applications, and investigational submissions.
								(E)The development of regulations and policy
				related to the review of abbreviated applications, supplemental abbreviated
				applications, and investigational submissions.
								(F)Development of standards for products
				subject to review.
								(G)Meetings between the agency and the generic
				new animal drug sponsor.
								(H)Review of advertising and labeling prior to
				approval of an abbreviated application or supplemental abbreviated application,
				but not after such application has been approved.
								(11)Supplemental abbreviated application for
				generic new animal drugThe
				terms supplemental abbreviated application for a generic new animal
				drug and supplemental abbreviated application mean a
				request to the Secretary to approve a change in an approved abbreviated
				application.
							.
			203.Reauthorization; reporting
			 requirementsSection 742 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–22) is amended to read
			 as follows:
				
					742.Reauthorization; reporting
				requirements
						(a)Performance reportsBeginning with fiscal year 2014, not later
				than 120 days after the end of each fiscal year during which fees are collected
				under this part, the Secretary shall prepare and submit to the Committee on
				Health, Education, Labor, and Pensions of the Senate, and the Committee on
				Energy and Commerce of the House of Representatives a report concerning the
				progress of the Food and Drug Administration in achieving the goals identified
				in the letters described in section 201(b) of the Animal Generic Drug User Fee
				Amendments of 2013 toward expediting the generic new animal drug development
				process and the review of abbreviated applications for generic new animal
				drugs, supplemental abbreviated applications for generic new animal drugs, and
				investigational submissions for generic new animal drugs during such fiscal
				year.
						(b)Fiscal reportBeginning with fiscal year 2014, not later
				than 120 days after the end of each fiscal year during which fees are collected
				under this part, the Secretary shall prepare and submit to Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Energy and
				Commerce of the House of Representatives a report on the implementation of the
				authority for such fees during such fiscal year and the use, by the Food and
				Drug Administration, of the fees collected during such fiscal year for which
				the report is made.
						(c)Public availabilityThe Secretary shall make the reports
				required under subsections (a) and (b) available to the public on the Internet
				Web site of the Food and Drug Administration.
						(d)Reauthorization
							(1)ConsultationIn developing recommendations to present to
				Congress with respect to the goals, and plans for meeting the goals, for the
				process for the review of abbreviated applications for generic new animal drugs
				for the first 5 fiscal years after fiscal year 2018, and for the
				reauthorization of this part for such fiscal years, the Secretary shall consult
				with—
								(A)the Committee on Energy and Commerce of the
				House of Representatives;
								(B)the Committee on Health, Education, Labor,
				and Pensions of the Senate;
								(C)scientific and academic experts;
								(D)veterinary professionals;
								(E)representatives of patient and consumer
				advocacy groups; and
								(F)the regulated industry.
								(2)Prior public inputPrior to beginning negotiations with the
				regulated industry on the reauthorization of this part, the Secretary
				shall—
								(A)publish a notice in the Federal Register
				requesting public input on the reauthorization;
								(B)hold a public meeting at which the public
				may present its views on the reauthorization, including specific suggestions
				for changes to the goals referred to in subsection (a);
								(C)provide a period of 30 days after the
				public meeting to obtain written comments from the public suggesting changes to
				this part; and
								(D)publish the comments on the Food and Drug
				Administration’s Internet Web site.
								(3)Periodic consultationNot less frequently than once every 4
				months during negotiations with the regulated industry, the Secretary shall
				hold discussions with representatives of veterinary, patient, and consumer
				advocacy groups to continue discussions of their views on the reauthorization
				and their suggestions for changes to this part as expressed under paragraph
				(2).
							(4)Public review of
				recommendationsAfter
				negotiations with the regulated industry, the Secretary shall—
								(A)present the recommendations developed under
				paragraph (1) to the congressional committees specified in such
				paragraph;
								(B)publish such recommendations in the Federal
				Register;
								(C)provide for a period of 30 days for the
				public to provide written comments on such recommendations;
								(D)hold a meeting at which the public may
				present its views on such recommendations; and
								(E)after consideration of such public views
				and comments, revise such recommendations as necessary.
								(5)Transmittal of
				recommendationsNot later
				than January 15, 2018, the Secretary shall transmit to Congress the revised
				recommendations under paragraph (4), a summary of the views and comments
				received under such paragraph, and any changes made to the recommendations in
				response to such views and comments.
							(6)Minutes of negotiation meetings
								(A)Public availabilityBefore presenting the recommendations
				developed under paragraphs (1) through (5) to Congress, the Secretary shall
				make publicly available, on the Internet Web site of the Food and Drug
				Administration, minutes of all negotiation meetings conducted under this
				subsection between the Food and Drug Administration and the regulated
				industry.
								(B)ContentThe minutes described under subparagraph
				(A) shall summarize any substantive proposal made by any party to the
				negotiations as well as significant controversies or differences of opinion
				during the negotiations and their
				resolution.
								.
			204.Savings
			 clauseNotwithstanding the
			 amendments made by this title, part 5 of subchapter C of chapter VII of the
			 Federal Food, Drug, and Cosmetic Act, as in effect on the day before the date
			 of enactment of this title, shall continue to be in effect with respect to
			 abbreviated applications for a generic new animal drug and supplemental
			 abbreviated applications for a generic new animal drug (as defined in such part
			 as of such day) that on or after October 1, 2008, but before October 1, 2013,
			 were accepted by the Food and Drug Administration for filing with respect to
			 assessing and collecting any fee required by such part for a fiscal year prior
			 to fiscal year 2014.
			205.Effective
			 dateThe amendments made by
			 this title shall take effect on October 1, 2013, or the date of enactment of
			 this Act, whichever is later, except that fees under part 5 of subchapter C of
			 chapter VII of the Federal Food, Drug, and Cosmetic Act, as amended by this
			 title, shall be assessed for all abbreviated applications for a generic new
			 animal drug and supplemental abbreviated applications for a generic new animal
			 drug received on or after October 1, 2013, regardless of the date of enactment
			 of this Act.
			206.Sunset dates
				(a)AuthorizationSection 741 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–21) shall cease to be effective October 1,
			 2018.
				(b)Reporting requirementsSection 742 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379j–22) shall cease to be effective January 31,
			 2019.
				(c)Previous sunset provision
					(1)In generalSection 204 of the Animal Generic Drug User
			 Fee Act of 2008 (Public Law 110–316) is repealed.
					(2)Conforming amendmentThe Animal Generic Drug User Fee Act of
			 2008 (Public Law 110–316) is amended in the table of contents in section 1, by
			 striking the item relating to section 204.
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
